 Case 2:18-cv-00171-PLM-MV ECF No. 54 filed 08/10/20 PageID.322 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


 TIMOTHY CRANE,

        Plaintiff,
                                                       Case No. 2:18-cv-171
 v.
                                                       HONORABLE PAUL L. MALONEY
 HEIDI E. WASHINGTON, et al.,

        Defendants.
 ____________________________/


                ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. On July 17, 2020,

the Magistrate Judge issued a Report and Recommendation, recommending that the action be

dismissed. Defendants, through counsel, were served a copy of the Report and Recommendation

electronically. The Report and Recommendation mailed to the Plaintiff was returned to the Court

marked “RTS - parole”.

       Even though the Plaintiff has not received a copy of the Report and Recommendation,

Plaintiff has been properly served under the Federal Rules of Civil Procedure. As required by

statute, the magistrate judge filed the Report and Recommendation with the Court and mailed a

copy to the Plaintiff at his last known address. See 28 U.S.C. § 636(b)(1)(C) (“the magistrate judge

shall file his proposed findings and recommendations under subparagraph (B) with the court and

a copy shall forthwith be mailed to all parties.”). Upon placing the Report and Recommendation

in the mail to the Plaintiff's last known address, service was complete. Fed. R. Civ. P. 5(b)(2)(C).

Plaintiff has a continuing obligation to apprise the Court of his current address. See W.D. Mich.
 Case 2:18-cv-00171-PLM-MV ECF No. 54 filed 08/10/20 PageID.323 Page 2 of 2



L.Civ.R. 41.1 (“Failure of a plaintiff to keep the Court apprised of his current address shall be

grounds for dismissal for want of prosecution.”).

               After being served with a Report and Recommendation issued by a Magistrate

Judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b); United States v. Sullivan, 431

F.3d 976, 984 (6th Cir. 2005). Failure to file an objection results in a waiver of the issue and the

issue cannot be appealed. Id. See also Thomas v. Arn, 474 U.S. 140, 155 (1985) (upholding the

Sixth Circuit's practice). No objections have been filed to date.

               Although the Plaintiff's failure to file objections is a sufficient reason to adopt the

Report and Recommendation, this Court has reviewed the merits of the report and finds the

magistrate judge's reasoning and conclusions sound. Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF. No. 52) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Complaint is DISMISSED for the reasons stated

in the Report and Recommendation.

       Although the Court concludes that Plaintiff’s claims are properly dismissed, the Court does

not conclude that any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United

States, 369 U.S. 438, 445 (1962). Accordingly, the Court does not certify that an appeal would

not be taken in good faith.

       A Judgment will be entered consistent with this Order.



Dated: August 5, 2020                                          /s/ Paul L. Maloney
                                                              Paul L. Maloney
                                                              United States District Judge



                                                 2
